Citation Nr: 1047909	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for 
patellofemoral pain syndrome of the right knee, including as 
secondary to service-connected Achilles tendonitis of the feet 
with pes planus and plantar fasciitis.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for 
patellofemoral pain syndrome of the left knee, including as 
secondary to service-connected Achilles tendonitis of the feet 
with pes planus and plantar fasciitis.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for bilateral 
shin splints, including as secondary to service-connected 
Achilles tendonitis of the feet with pes planus and plantar 
fasciitis.

4.  Entitlement to a disability rating greater than 20 percent 
for Achilles tendonitis of the right foot with pes planus and 
plantar fasciitis.

5.  Entitlement to a disability rating greater than 20 percent 
for Achilles tendonitis of the left foot with pes planus and 
plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that new and material evidence 
had not been received to reopen the Veteran's previously denied 
claims of service connection for patellofemoral pain syndrome of 
the right and left knees.  This decision was issued to the 
Veteran and his service representative in January 2006.  This 
matter also is on appeal of an October 2007 rating decision in 
which the RO determined that new and material evidence had not 
been received to reopen the Veteran's previously denied claim of 
service connection for bilateral shin splints and also denied the 
Veteran's claims for disability ratings greater than 20 percent 
for Achilles tendonitis in each foot with pes planus and plantar 
fasciitis.  A Travel Board hearing was held at the RO in March 
2010 before the undersigned Acting Veterans Law Judge and a copy 
of the hearing transcript has been added to the record.

The Board observes that, in a May 2004 rating decision, the RO 
essentially reopened the Veteran's previously denied claims of 
service connection for patellofemoral pain syndrome of the right 
and left knees and denied both of these claims on the merits.  
This decision was issued to the Veteran and his service 
representative in June 2004.  The Veteran did not appeal this 
decision, and it became final.  See 38 U.S.C.A. § 7104 (West 
2002).  The Board also observes that, in a December 2005 rating 
decision, the RO denied the Veteran's request to reopen a 
previously denied claim of service connection for bilateral shin 
splints.  The Veteran did not disagree with the December 2005 
rating decision with respect to the denial of his request to 
reopen the previously denied claim, and it became final with 
respect to this issue.  Id.

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issues of whether new and material evidence has 
been received to reopen claims of service connection for 
bilateral shin splints and for patellofemoral pain syndrome in 
each of the knees, including as secondary to service-connected 
Achilles tendonitis of the feet with pes planus and plantar 
fasciitis, are as stated on the title page.  Regardless of the 
RO's actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be reopened.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below in greater detail, new and material 
evidence has been received to reopen the previously denied claims 
of service connection for patellofemoral pain syndrome in each of 
the knees, including as secondary to service-connected Achilles 
tendonitis of the feet with pes planus and plantar fasciitis.  
These reopened claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In May 2004, the RO reopened and denied the Veteran's claims 
of service connection for patellofemoral pain syndrome in each of 
the knees, including as secondary to service-connected Achilles 
tendonitis of the feet with pes planus and plantar fasciitis, on 
the merits; this decision was not appealed and it became final.

2.  The evidence received since May 2004 relates to unestablished 
facts necessary to substantiate the claims of service connection 
for patellofemoral pain syndrome in each of the knees, including 
as secondary to service-connected Achilles tendonitis of the feet 
with pes planus and plantar fasciitis.

3.  In December 2005, the RO denied the Veteran's claim of 
service connection for bilateral shin splints, including as 
secondary to service-connected Achilles tendonitis of the feet 
with pes planus and plantar fasciitis; this decision was not 
appealed with respect to the denial of this claim and it became 
final.

4.  The evidence received since December 2005 relates to an 
unestablished fact necessary to substantiate the claim of service 
connection for bilateral shin splints, including as secondary to 
service-connected Achilles tendonitis of the feet with pes planus 
and plantar fasciitis.

5.  The competent evidence shows that the Veteran does not 
experience any current disability due to his claimed bilateral 
shin splints which could be attributed to active service.

6.  The competent evidence shows that the Veteran's service-
connected Achilles tendonitis of the feet with pes planus and 
plantar fasciitis is manifested by, at worst, complaints of foot 
pain, mild chronic pes planus, and x-ray evidence of moderate 
degenerative changes of the first metatarsophalangeal joints in 
each foot.


CONCLUSIONS OF LAW

1.  The May 2004 RO decision, which reopened the Veteran's 
previously denied service connection claims for patellofemoral 
pain syndrome in each of the knees, including as secondary to 
service-connected Achilles tendonitis of the feet with pes planus 
and plantar fasciitis, and denied these claims on the merits is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.104 (2010).

2.  Evidence received since the May 2004 RO decision in support 
of the claims of service connection for patellofemoral pain 
syndrome in each of the knees, including as secondary to service-
connected Achilles tendonitis of the feet with pes planus and 
plantar fasciitis, is new and material; accordingly, these claims 
are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156 (2010).

3.  The December 2005 RO decision, which denied the Veteran's 
request to reopen a previously denied service connection claim 
for bilateral shin splints, including as secondary to service-
connected Achilles tendonitis of the feet with pes planus and 
plantar fasciitis, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.104 (2010).

4.  Evidence received since the May 2004 RO decision in support 
of the claim of service connection for bilateral shin splints, 
including as secondary to service-connected Achilles tendonitis 
of the feet with pes planus and plantar fasciitis, is new and 
material; accordingly, this claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

5.  Bilateral shin splints were not incurred in active service, 
including as secondary to service-connected Achilles tendonitis 
of the feet with pes planus and plantar fasciitis.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

6.  The criteria for a disability rating greater than 20 percent 
for service-connected Achilles tendonitis in the right foot with 
pes planus and plantar fasciitis have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5284 (2010).

7.  The criteria for a disability rating greater than 20 percent 
for service-connected Achilles tendonitis in the left foot with 
pes planus and plantar fasciitis have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

With respect to the Veteran's requests to reopen previously 
denied claims of service connection for bilateral shin splints 
and for patellofemoral pain syndrome in each of the knees, 
including as secondary to service-connected Achilles tendonitis 
in each foot with pes planus and plantar fasciitis, the Board 
notes that, in letters issued in August 2005 and in July 2007, VA 
notified the appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  These letters informed the appellant to submit medical 
evidence relating the claimed disabilities to active service and 
noted other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and where 
to send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA substantially has 
satisfied the requirement that the Veteran be advised to submit 
any additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The August 2005 and July 2007 VCAA notice letters also defined 
new and material evidence, advised the Veteran of the reasons for 
the prior denials of the claims of service connection for 
bilateral shin splints and for patellofemoral pain syndrome in 
each of the knees, including as secondary to service-connected 
Achilles tendonitis with pes planus and plantar fasciitis, and 
noted the evidence needed to substantiate the underlying claims.  
That correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the Veteran's increased rating claims for 
Achilles tendonitis in the feet with pes planus and plantar 
fasciitis, the Board notes that, in letters issued in January 
2007 and in February 2009, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claims, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters informed 
the appellant to submit medical evidence showing that his 
service-connected Achilles tendonitis in each foot with pes 
planus and plantar fasciitis had worsened.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence 
supports reopening the Veteran's previously denied claims of 
service connection for patellofemoral pain syndrome in each of 
the knees, including as secondary to service-connected Achilles 
tendonitis in each foot with pes planus and plantar fasciitis.  
Although the evidence also supports reopening the Veteran's 
previously denied claim of service connection for bilateral shin 
splints, including as secondary to service-connected Achilles 
tendonitis in each foot with pes planus and plantar fasciitis, it 
does not support granting service connection for this disability.  
The evidence also does not support assigning disability ratings 
greater than 20 percent for the Veteran's service-connected 
Achilles tendonitis in each foot with pes planus and plantar 
fasciitis.  Because the Veteran was fully informed of the 
evidence needed to substantiate his claims, any failure to 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the VCAA notice letters issued in August 
2005, January and July 2007, and in February 2009, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, with respect to the Veteran's requests to 
reopen his previously denied service connection claims for 
patellofemoral pain syndrome in each of the knees, the August 
2005 letter was issued to the appellant and his service 
representative prior to the December 2005 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  With respect to the Veteran's increased rating claims 
for Achilles tendonitis in each foot with pes planus and plantar 
fasciitis and his request to reopen his previously denied service 
connection claim for bilateral shin splints, the January and July 
2007 letters were issued prior to the October 2007 rating 
decision which denied the benefits sought on appeal; thus, this 
notice also was timely.  Because the appellant's service 
connection claims for patellofemoral pain syndrome in each of the 
knees are being remanded for additional development, and because 
his service connection claim for bilateral shin splints is being 
denied on the merits in this decision, any question as to the 
appropriate disability rating or effective date is moot and there 
can be no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the timing or content of the 
notice provided to the Veteran and his service representative has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran also does not contend, and the evidence does not 
show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain his SSA 
records is required.

In July 1999, the National Personnel Records Center in St. Louis, 
Missouri (NPRC), notified VA that, although the Veteran's service 
personnel records had been retired, his service treatment records 
were not in the file with his service personnel records and 
likely were missing.  In cases where the Veteran's service 
treatment records (or other pertinent records, for that matter) 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the development 
of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA also must provide an explanation to the appellant regarding 
VA's inability to obtain his or her service treatment records.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has 
held that VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 
Vet. App. 39 (2000).  

In response to a request from the RO for the Veteran's service 
treatment records, VA was informed through the Personnel 
Information Exchange System (PIES) in August 1999 that these 
records could not be located.  In January 2000, the RO formally 
determined that the Veteran's service treatment records were 
unavailable.  In June 2000, VA's Records Management Center 
informed the RO that it had no service treatment records for the 
Veteran.  It appears that, after the NPRC notified VA in July 
1999 that no service treatment records were available for the 
Veteran, it provided his congressional representative with the 
best available photocopies of certain of the Veteran's service 
treatment records in June 2001.  The Veteran then submitted these 
photocopies of his service treatment records to VA in July 2001.  
VA sent a letter to the Veteran in October 2001 and asked him to 
provide any other copies of his service treatment records which 
were in his possession.  The Veteran responded later in October 
2001 that the only service treatment records he had were the ones 
he had submitted to the RO in July 2001.  The Board notes that 
the Veteran provided additional duplicative copies of certain of 
his service treatment records in August 2005 and in July 2007.  
Given the foregoing, the Board concludes that it is reasonably 
certain that the Veteran's remaining service treatment records do 
not exist and further efforts to obtain those records would be 
futile.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need 
not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of entitlement 
to service connection because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, although new and 
material evidence has been received to reopen the Veteran's 
previously denied claims of service connection for bilateral shin 
splints, including as secondary to service-connected Achilles 
tendonitis in each foot with pes planus and plantar fasciitis, 
the competent evidence shows that the Veteran does not experience 
any current disability due to bilateral shin splints which could 
be attributed to active service.  There is no competent evidence, 
other than the Veteran's statements, which indicates that the 
claimed bilateral shin splints may be associated with service.  
The Veteran is not competent to testify as to etiology of this 
disability as it requires medical expertise to diagnose.  Thus, 
the Board finds that examinations are not required even under the 
low threshold of McLendon.  The Veteran also has been provided 
with VA examinations which address the current nature and 
severity of his service-connected Achilles tendonitis in each 
foot with pes planus and plantar fasciitis.  In summary, VA has 
done everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

New and Material Evidence

In May 2004, the RO essentially reopened the Veteran's previously 
denied claims of service connection for patellofemoral pain 
syndrome in the right knee and for patellofemoral pain syndrome 
in the left knee, each including as secondary to service-
connected Achilles tendonitis in each foot with pes planus and 
plantar fasciitis, and denied these claims on the merits.  This 
decision was issued to the Veteran and his service representative 
in June 2004.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the expiration of 
one year after the date of notice of an award or disallowance, or 
by denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2010).  The Veteran did not initiate an appeal 
of the May 2004 rating decision and it became final.

In December 2005, the RO declined to reopen, in pertinent part, 
the Veteran's previously denied service connection claim for 
bilateral shin splints, including as secondary to service-
connected Achilles tendonitis in each foot with pes planus and 
plantar fasciitis.  This decision was issued to the Veteran and 
his service representative in January 2006.  The Veteran did not 
initiate an appeal of the December 2005 rating decision with 
respect to the denial of this claim and it became final.  Id.

The claims of service connection for bilateral shin splints, 
patellofemoral pain syndrome in the right knee, and for 
patellofemoral pain syndrome in the left knee, each including as 
secondary to service-connected Achilles tendonitis in each foot 
with pes planus and plantar fasciitis, may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The Veteran filed an application to reopen his 
previously denied service connection claims for patellofemoral 
pain syndrome in the right knee and in the left knee, each 
including as secondary to service-connected Achilles tendonitis 
in each foot with pes planus and plantar fasciitis, on a VA 
Form 21-4138 which was date stamped as received by the RO on 
August 8, 2005.  He filed an application to reopen his previously 
denied service connection claim for bilateral shin splints, 
including as secondary to service-connected Achilles tendonitis 
in each foot with pes planus and plantar fasciitis, on a VA 
Form 21-4138 which was date stamped as received by the RO on 
July 5, 2007.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new 
evidence means existing evidence not previously received to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  In determining whether evidence is new and material, 
the credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of 
service connection for patellofemoral pain syndrome in the right 
knee and for patellofemoral pain syndrome in the left knee, each 
including as secondary to service-connected Achilles tendonitis 
in each foot with pes planus and plantar fasciitis, the evidence 
before VA at the time of the prior final RO decision in May 2004 
consisted of the Veteran's service treatment records, VA 
outpatient treatment records and examination reports, and the 
Veteran's lay statements.  The RO noted that there was no 
evidence of patellofemoral pain syndrome in either of the 
Veteran's knees during active service.  The RO also noted that, 
at the Veteran's VA examination in April 2004, the VA examiner 
opined that there was no documentary, historical, physical 
examination, or radiographic evidence to suggest or support a 
causal relationship between the Veteran's service-connected 
Achilles tendonitis in each foot with pes planus and plantar 
fasciitis and his bilateral knee condition.  This examiner also 
stated that the etiologies of the Veteran's knee condition 
included, but were not limited to, ethnicity, deconditioning, 
chronic morbid obesity, and post-service occupations.  Thus, the 
claims were denied.

With respect to the Veteran's application to reopen a claim of 
service connection for bilateral shin splints, including as 
secondary to service-connected Achilles tendonitis in each foot 
with pes planus and plantar fasciitis, the evidence before VA at 
the time of the prior final RO decision in December 2005 
consisted of the Veteran's service treatment records, his VA 
outpatient treatment records and examination reports, and the 
Veteran's lay statements.  The RO noted that the Veteran had been 
advised previously that his service connection claim for 
bilateral shin splints, including as secondary to service-
connected Achilles tendonitis in each foot with pes planus and 
plantar fasciitis, had been denied because, although his service 
treatment records had shown in-service treatment for this 
condition, no chronic disability or nexus to active service had 
been shown.  The RO also noted that, having reviewed the newly 
received evidence, it did not relate to an unestablished fact 
necessary to substantiate the previously denied claim.  Thus, the 
claim was not reopened.

The newly received evidence includes additional VA outpatient 
treatment records, duplicate copies of the Veteran's service 
treatment records, and the Veteran's lay statements and Board 
hearing testimony.  In an October 2005 statement, the Veteran 
reported that he experienced bilateral knee giving way and 
bilateral knee locking when climbing stairs.  He also stated 
that, although he had been given a knee brace by his VA treating 
physicians, his knees still gave way.

On VA outpatient treatment in November 2007, the Veteran's 
complaints included increasing left knee pain and bilateral shin 
pain, left greater than right.  He reported that his bilateral 
shin pain was increasing.  He stated that he wanted a handicapped 
permit.  He also stated that he could not walk more than 
200 yards without stopping and this qualified him for a 
handicapped parking permit.  Objective examination showed 
continued obesity, a left knee brace, and complaints of some 
tenderness on left knee examination, more on the medial than the 
left side.  The assessment included left knee pain and pain in 
the shins.

In a November 2007 Telephone Encounter Note included in the 
Veteran's VA outpatient treatment records, it was noted that the 
Veteran had dropped off a handicapped parking permit form the day 
before and called back requesting that the form be reviewed 
urgently.  A VA physician reviewed the Veteran's chart and noted 
that an magnetic resonance imaging (MRI) scan of the Veteran's 
left knee in November 2006 had been normal.  Because of that 
finding, the VA physician stated that a handicapped parking 
permit could not be authorized at that time.

In a March 2008 Progress Note included in the Veteran's VA 
outpatient treatment records, the Veteran's VA treating physician 
stated that he had reviewed the Veteran's medical records from 
active service and there was evidence that he experienced shin 
splints and bilateral knee pain during active service.  This VA 
examiner concluded that it was "understandable that with 
activities in service and severe flat-foot" that the Veteran's 
shin splints and knee pains "could have been caused by the flat 
foot."  He referred the Veteran to a podiatrist for a second 
opinion.  This VA examiner also opined that it was at least as 
likely as not that the Veteran's shin splints and bilateral knee 
condition were related to his in-service complaints.

The Veteran testified at his March 2010 Board hearing that his 
service-connected Achilles tendonitis in each foot with pes 
planus and plantar fasciitis caused his knees to give way and 
required that he walk with a cane and wear knee braces.  He also 
testified that he only could walk a short distance before his 
pain became unbearable.  He testified further that he experienced 
excruciating morning pain and significant pain in both shins.  

With respect to the Veteran's application to reopen claims of 
service connection for patellofemoral pain syndrome in the right 
knee and for patellofemoral pain syndrome in the left knee, each 
including as secondary to service-connected Achilles tendonitis 
in each foot with pes planus and plantar fasciitis, the Board 
notes that the evidence which was of record in May 2004 showed 
that the Veteran's current bilateral knee condition was not 
related to active service.  The newly received evidence, 
including the March 2008 Progress Note completed by the Veteran's 
VA treating physician, now suggests the possibility of such a 
medical nexus.  Thus, the Board finds that the evidence received 
since May 2004 is new, in that it has not been submitted 
previously to agency adjudicators, and is material, in that it 
relates to unestablished facts necessary to substantiate the 
claims and raises a reasonable possibility of substantiating 
them.  Because new and material evidence has been received, the 
Board finds that the previously denied claims of service 
connection for patellofemoral pain syndrome in the right knee and 
for patellofemoral pain syndrome in the left knee, each including 
as secondary to service-connected Achilles tendonitis in each 
foot with pes planus and plantar fasciitis, are reopened.

With respect to the Veteran's application to reopen a claim of 
service connection for bilateral shin splints, including as 
secondary to service-connected Achilles tendonitis in each foot 
with pes planus and plantar fasciitis, the Board notes that the 
evidence which was of record in December 2005 showed that the 
Veteran's complaint of bilateral shin splints was not related to 
active service.  Nor was there any evidence that his claimed 
bilateral shin splints had been caused or aggravated by his 
service-connected Achilles tendonitis in each foot with pes 
planus and plantar fasciitis.  The newly received evidence, 
including the March 2008 Progress Note completed by the Veteran's 
VA treating physician, now suggests the possibility of such a 
medical nexus between his claimed bilateral shin splints and his 
service-connected Achilles tendonitis in each foot with pes 
planus and plantar fasciitis.  Thus, the Board finds that the 
evidence received since December 2005 is new and material.  
Because new and material evidence has been received, the Board 
finds that the previously denied claim of service connection for 
bilateral shin splints, including as secondary to service-
connected Achilles tendonitis in each foot with pes planus and 
plantar fasciitis, also is reopened.



Service Connection for Bilateral Shin Splints

Having reopened the Veteran's previously denied claim of service 
connection for bilateral shin splints, including as secondary to 
service-connected Achilles tendonitis in each foot with pes 
planus and plantar fasciitis, the Board will proceed to 
adjudicate this claim on the merits.  The Veteran has contended 
that he experienced bilateral shin splints during active service.  
He has contended alternatively that his service-connected 
Achilles tendonitis in each foot with pes planus and plantar 
fasciitis contributed to or caused his claimed bilateral shin 
splints.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for bilateral shin 
splints, including as secondary to service-connected Achilles 
tendonitis in each foot with pes planus and plantar fasciitis.  
Although it is unfortunate that the Veteran's complete service 
treatment records are not available for review, a review of the 
available photocopies of his service treatment records included 
in the claims file shows that, on outpatient treatment in July 
1992, his complaints included bilateral shin pain.  Objective 
examination showed mild tenderness to palpation of the medial and 
lateral aspects of both tibias.  The assessment included shin 
splints.  The Veteran's available service treatment records 
otherwise are silent as to any complaints of or treatment for 
bilateral shin splints during active service.  It appears that, 
following service separation in October 1993, the Veteran next 
was treated for bilateral shin splints in November 2007, or more 
than 14 years later.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The post-service medical evidence shows that, although the 
Veteran continues to complain of pain from bilateral shin 
splints, there is no objective evidence that he experiences any 
disability due to his claimed bilateral shin splints which could 
be attributed to active service, including as secondary to 
service-connected Achilles tendonitis in each foot with pes 
planus and plantar fasciitis.  As noted above, on VA outpatient 
treatment in November 2007, the Veteran's complaints included 
increasing bilateral shin pain, left greater than right.  The 
assessment included pain in the shins.  On VA bones examination 
in March 2009, the Veteran complained that his current residuals 
of shin splints either were due to in-service findings or were 
related to his service-connected Achilles tendonitis in each foot 
with pes planus and plantar fasciitis.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records.  The VA examiner stated that he had discussed the 
Veteran's case with a podiatrist who had advised that he had 
found no evidence of shin splints on his examination, although he 
had not been looking specifically for evidence of shin splints.  
Physical examination showed no evidence of shin splints.  This VA 
examiner stated that, although the Veteran had several medical 
problems which included his lower legs, feet, and his ability to 
stand and ambulate properly, he was not able to demonstrate to 
his satisfaction any shin splints on this examination.  The 
Veteran was asked to describe what he meant by shin splints; he 
pointed to the area of the dorsum of the foot from the maximum 
arch height across his ankle and up to the level of the ending of 
his socks.  This VA examiner stated that the Veteran certainly 
might have some muscle strains but he was significantly 
overweight.  This examiner also stated that the Veteran may or 
may not have had shin splints in service and could not find 
reference to any shin splints in his review of the claims file.  
The diagnoses were no current evidence of active shin splints and 
past history very suggestive of shin splints.

The Board acknowledges that the Veteran relies heavily on the 
March 2008 Progress Note included in his VA outpatient treatment 
records as support for his assertion that his claimed bilateral 
shin splints are related to active service or were caused or 
aggravated by his service-connected Achilles tendonitis in each 
foot with pes planus and plantar fasciitis.  As noted elsewhere, 
in March 2008, the Veteran's VA treating physician opined that it 
was "understandable that with activities in service and severe 
flat-foot" that the Veteran's shin splints "could have been 
caused by the flat foot."  This VA examiner also opined that it 
was at least as likely as not that the Veteran's shin splints 
were related to his in-service complaints.  The Board notes that 
this VA examiner undercut the probative value of his March 2008 
opinion by noting that his opinion usually was secondary to a VA 
Compensation & Pension (C&P) Service physician's opinion, 
referring the Veteran to a VA podiatrist for a second opinion, 
and advising him to seek further opinion from the C&P Service 
"because after all, they are the physicians who provide the 
final disposition."  The Board observes in this regard that the 
negative nexus opinion obtained in March 2009 was provided by a 
C&P physician.  More importantly, the Board also observes that 
current regulations provide that service connection may not be 
based on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2010); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Although the VA examiner's March 2008 opinion is presumed 
credible for the limited purpose of reopening the previously 
denied claim, see Justus, 3 Vet. App. at 513, the Board finds 
that it is less than probative on the issue of whether the 
Veteran's claimed bilateral shin splints are related to active 
service.  Accordingly, even if the VA examiner's March 2008 
opinion is viewed in the light most favorable to the Veteran, 
this evidence is not dispositive of the question of service 
connection for bilateral shin splints, including as secondary to 
service-connected Achilles tendonitis in each foot with pes 
planus and plantar fasciitis.

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  The 
Veteran has not identified or submitted any competent evidence, 
to include a medical nexus, which demonstrates that he 
experiences any current disability due to bilateral shin splints 
which could be attributed to active service, including as 
secondary to service-connected Achilles tendonitis in each foot 
with pes planus and plantar fasciitis.  Absent such evidence, the 
Board finds that service connection for bilateral shin splints, 
including as secondary to service-connected Achilles tendonitis 
in each foot with pes planus and plantar fasciitis, is not 
warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of shin splints have been continuous since 
service.  He asserts that he continued to experience symptoms 
relating to the bilateral shins after he was discharged from the 
service.  In this case, after a review of all the lay and medical 
evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of this disability after service separation.  Further, 
the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of bilateral shin problems since active 
service is inconsistent with the other lay and medical evidence 
of record.  The Board acknowledges that the Veteran was treated 
for a complaint of shin splints during active service.  No 
chronic disability due to bilateral shin splints was diagnosed 
during active service, however.  The post-service medical 
evidence does not reflect complaints or treatment related to 
bilateral knee or shin problems for 14 years following active 
service.  The Board emphasizes the multi-year gap between 
discharge from active duty service (October 1993) and initial 
reported symptoms related to bilateral shins in November 2007 
(more than a 14-year gap).  See Maxson, 230 F.3d at 1333; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where Veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings showing no 
chronic disability due to bilateral shin splints and the absence 
of complaints or treatment for years after service.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.
 
Increased Ratings

The Veteran also has contended that his service-connected 
Achilles tendonitis in each foot with pes planus and plantar 
fasciitis is more disabling than currently evaluated.  The 
Veteran testified in March 2010 that his service-connected 
Achilles tendonitis caused excruciating pain in both of his feet 
and limited his ability to walk more than a short distance.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

The Veteran's service-connected Achilles tendonitis with pes 
planus and plantar fasciitis currently is evaluated as 20 percent 
disabling for each foot by analogy to 38 C.F.R. § 4.71a, DC 5284 
(other foot injuries).  See 38 C.F.R. § 4.71a, DC 5284 (2010).  A 
20 percent rating is assigned under DC 5284 for moderately severe 
foot injuries.  A maximum 30 percent rating is assigned for 
severe foot injuries.  A Note to DC 5284 provides that a 
40 percent rating is assigned with actual loss of use of the 
foot.  Id.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. Brown, 8 
Vet. App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a Veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which 
requires consideration of painful motion with any form of 
arthritis), the Veteran's complaints of pain have been considered 
in the Board's review of the diagnostic codes for limitation of 
motion.

The Board finds that the preponderance of the evidence is against 
assigning disability ratings greater than 20 percent for the 
Veteran's service-connected Achilles tendonitis in each foot with 
pes planus and plantar fasciitis.  The recent medical evidence of 
record shows that the Veteran's service-connected Achilles 
tendonitis of the feet with pes planus and plantar fasciitis is 
manifested by, at worst, complaints of pain, chronic mild pes 
planus in the feet, and x-ray evidence of moderate degenerative 
changes of the first metatarsophalangeal joints in each foot..  
For example, on VA outpatient treatment in September 2006, the 
Veteran complained of bilateral arch pain which had begun in the 
1990's and had gotten worse.  He reported experiencing stabbing, 
cramping pain in his arches which he rated as 8/10 on a pain 
scale (with 10/10 being the worst pain).  He reported that his 
pain was relieved with weight-bearing and prolonged walking.  He 
also reported that his pain had become so painful after walking 
distances, such as during shopping, that he had to sit down.  He 
reported further that he had tried over-the-counter orthotics 
without relief.  He denied any specific injury to the feet.  
Objective examination showed no edema, erythema, or streaking, 
limited range of motion in the first MCP joint, ankle joint, and 
subtalar joint, a low arch foot type, and pain on palpation of 
the distal aspect of the medial arch.  The assessment included 
pes planus, hallux limitus, and ankle joint equinas.

On VA examination in January 2007, the Veteran complained of flat 
feet and constant pain located at the base of his feet for 
15 years.  He reported that his feet pain traveled to his knees.  
He described his feet pain as sharp in nature and rated it as 
9/10 on a pain scale.  He also reported experiencing pain and 
stiffness at rest.  He experienced pain, stiffness, and swelling 
while standing or walking.  He stated that it was very hard to 
walk or stand for periods of time.  Physical examination showed 
no signs of abnormal weight bearing, posture and gait within 
normal limits, and no assistive device required for ambulation.  
Examination of the feet showed tenderness, bilateral pes planus, 
a slight degree of valgus which could not be corrected by 
manipulation, no forefoot/midfoot malalignment, no deformities, 
moderate tenderness to palpation, malalignment of the Achilles 
tendons with inward bowing which could not be corrected by 
manipulation, and pain on manipulation of the Achilles tendons.  
Pes cavus, hammertoes, and Morton's metatarsalgia were not 
present.  There was hallux valgus in each foot with slight 
angulation and no resection of the metatarsal head.  There was no 
hallux rigidus.  The Veteran required orthopedic shoes and arch 
supports which did not relive his symptoms and pain.  X-rays of 
the feet showed moderate degenerative changes of the first 
metatarsophalangeal joints in each foot.  The diagnosis was 
insertional tendo Achilles tendonitis of the bilateral feet.

On VA examination in August 2007, the Veteran's complained 
included weakness while standing or walking, stiffness while 
standing or walking, swelling, giving way, lack of endurance, 
locking, and constant pain located at the Achilles tendon for 
18 years.  He denied any heat, redness, fatigability, and 
dislocation.  His pain travelled from his tendons to his knees.  
His pain was 9/10 on a pain scale.  Physical examination showed 
gait and posture within normal limits and no assistive device 
required for ambulation.  Physical examination of the ankles 
showed only tenderness and no deformities.  There was a full 
range of motion in both ankles with pain on repetitive use.  The 
Veteran's range of motion in both ankles was not limited by 
fatigue, weakness, lack of endurance, or incoordination.  There 
was no malunion of the os calcis in either of the Veteran's 
ankles.  X-rays of the ankles were within normal limits.  The 
diagnoses included bilateral Achilles tendonitis.

On VA outpatient treatment in September 2007, the Veteran 
complained of painful flat feet.  Physical examination showed pes 
planus.  The assessment included flat foot.

In December 2007, the Veteran complained of continued foot pain.  
It was noted that his pain and discomfort had not been relieved 
to date.  The Veteran reported that he had tried physical 
therapy, inserts-custom molded and over-the-counter, and 
medication.  He also had tried shoe gear alterations and exercise 
without success.  His x-rays were benign.  There was no one area 
of pain but just general arch fatigue.  Objective examination 
showed his arch was much more pronounced than radiographically, 
pain at the mid-arch, a laterally deviated hallux.  The VA 
podiatrist stated that she had exhausted all usual and customary 
treatment for the Veteran's condition.  She noted that the 
Veteran worked a job where he was on his feet constantly and 
discussed with him the possibility of a career change in order to 
facilitate a sitting job.  The assessment was congenital flat 
foot with arch fatigue.

On VA examination in March 2009, the Veteran's complaints 
included a history of foot pain dating to active service that was 
relieved by Motrin only marginally.  It was noted that the 
Veteran had been treated with orthotics in the previous 3 years 
with marginal symptomatic relief.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment records.  
The Veteran used a cane in his right hand for ambulatory 
activities to offload his chronically symptomatic left knee and 
to help with instability and falling episodes associated with 
that knee but not necessarily with discernible benefit for the 
feet.  Physical examination showed no relevant pain, weakness, 
fatigability, problematic motion, edema, instability, or 
tenderness.  The Veteran had a moderate to severe bilateral 
symmetric pes planovalgus foot type with minimal preservation of 
the longitudinal arch bilaterally.  He had normal form and 
function of the tibialis posterior and tendo-Achilles 
bilaterally.  He did not have pain on manipulation of either 
foot.  His tendo-Achilles alignment was mildly valgus non-
weightbearing bilaterally and moderately valgus weight-bearing 
bilaterally.  He was tender to palpation on the course of the 
plantar fascia in the soles of both feet but not especially 
elsewhere with attention to either foot.  There was mild diffuse 
swelling bilaterally.  There was no painful motion, weakness, or 
instability with attention to either foot.  The Veteran had an 
antalgic gait and normal weightbearing without abnormal shoe wear 
pattern or callosities.  The Veteran's walking ability, standing 
ability, and distance tolerance would be considered mildly 
impaired related to complaints in pathology at the level of the 
feet and difficulties associated with the left knee.  Although 
the Veteran used a cane in the right hand, he did not have 
prosthetics, orthotics, or shoe modifications.  There was no 
limitation of motion in either foot and no vascular changes in 
either lower extremity.  The range of motion in either foot was 
not limited additionally by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The diagnoses included pes 
planovalgus bilaterally of hereditary origin neither caused by 
active service nor advanced by service beyond normal life 
progression and mild and chronic plantar fasciitis which was at 
least as likely as not representing a continuity of complaints 
dating to service.

The Board acknowledges the Veteran's continuing complaints of 
significant bilateral foot pain and difficulty walking more than 
a short distance due to this pain, both of which he attributes to 
his service-connected Achilles tendonitis in each foot with pes 
planus and plantar fasciitis.  The objective medical evidence of 
record indicates, however, that, at worst, the Veteran's service-
connected Achilles tendonitis in each foot with pes planus and 
plantar fasciitis is moderately disabling (as noted on x-rays of 
the feet taken in January 2007).  There is no objective medical 
evidence that the Veteran's service-connected Achilles tendonitis 
in each foot with pes planus and plantar fasciitis has resulted 
in moderately severe or severe foot injuries as would be required 
for a disability rating greater than 20 percent for either foot 
under DC 5284.  See 38 C.F.R. § 4.71a, DC 5284 (2010).  Although 
a limited range of motion was noted in several joints of the feet 
in September 2006, subsequent examinations documented no 
limitation of motion in either foot.  No foot deformities have 
been seen on repeated examinations as well.  X-rays of the feet 
taken in January 2007 showed moderate degenerative changes of the 
first metatarsophalangeal joints in each foot.  VA examination of 
the Veteran's ankles in August 2007 showed a full range of motion 
in both ankles with pain on repetitive use.  The Veteran's range 
of motion in both ankles was not limited by fatigue, weakness, 
lack of endurance, or incoordination.  There was no malunion of 
the os calcis in either of the Veteran's ankles.  And x-rays of 
the ankles were within normal limits.  At the Veteran's most 
recent VA examination in March 2009, no relevant pain, weakness, 
fatigability, problematic motion, edema, instability, or 
tenderness was noted.  He had a moderate to severe bilateral 
symmetric pes planovalgus foot type with minimal preservation of 
the longitudinal arch bilaterally; the VA examiner opined, 
however, that the Veteran's bilateral pes planus was not related 
to active service and had not been worsened by service beyond the 
normal progression of this disability.   The Veteran did not have 
pain on manipulation of either foot.  There was tenderness to 
palpation of the plantar fascia in the soles of both feet but not 
elsewhere in either foot, mild diffuse swelling bilaterally, and 
no painful motion, weakness, or instability in either foot.  The 
Veteran had an antalgic gait and normal weightbearing without 
abnormal shoe wear pattern or callosities.  The VA examiner 
stated that the Veteran's walking ability, standing ability, and 
distance tolerance would be considered mildly impaired due to the 
feet and difficulties associated with the left knee.  Although 
the Veteran used a cane in the right hand, he did not have 
prosthetics, orthotics, or shoe modifications.  There was no 
limitation of motion in either foot and no vascular changes in 
either lower extremity.  The range of motion in either foot was 
not limited additionally by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The Veteran has not 
identified or submitted any competent evidence demonstrating that 
he experiences either moderately severe or severe foot injuries.  
Instead, the competent medical evidence shows, at worst, moderate 
disability due to his service-connected Achilles tendonitis in 
each foot with pes planus and plantar fasciitis (as seen on x-
rays of the feet taken in January 2007).  Accordingly, the Board 
finds that the criteria for the assignment of a 20 percent rating 
for service-connected Achilles tendonitis in each foot with pes 
planus and plantar fasciitis have not been for either of the 
Veteran's feet.  See 38 C.F.R. § 4.71a, DC 5284.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected Achilles 
tendonitis in each foot with pes planus and plantar fasciitis.  
38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular rating 
is a component of a claim for an increased rating and referral 
for consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected Achilles tendonitis in each foot with 
pes planus and plantar fasciitis are not inadequate in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of these service-connected 
disabilities.  As outlined above, the objective medical evidence 
of record indicates that the Veteran's service-connected Achilles 
tendonitis in each foot with pes planus and plantar fasciitis is 
not more than moderately disabling in either foot such that 
higher ratings are warranted.  Moreover, the evidence does not 
demonstrate other related factors such as marked interference 
with employment and frequent hospitalization.  The Veteran 
testified before the Board in March 2010 that, after he had been 
fired from a job as a parts manager at a refrigeration company in 
February 2008, he had gotten a job selling engine parts and 
continued working in that job.  He also testified that he had 
lost a lot of income when he had been fired from his job as a 
parts manager at a refrigeration company and had taken his 
current job.  There is no objective evidence that he has been 
hospitalized for treatment of his service-connected Achilles 
tendonitis in each foot with pes planus and plantar fasciitis, 
however.  In light of the above, the Board finds that the 
criteria for submission for assignment of extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49.


ORDER

As new and material evidence has been received, the previously 
denied claim of service connection for bilateral shin splints, 
including as secondary to service-connected Achilles tendonitis 
in each foot with pes planus and plantar fasciitis, is reopened; 
to this extent only, the appeal is granted.

As new and material evidence has been received, the previously 
denied claim of service connection for patellofemoral pain 
syndrome in the right knee, including as secondary to service-
connected Achilles tendonitis in each foot with pes planus and 
plantar fasciitis, is reopened; to this extent only, the appeal 
is granted.

As new and material evidence has been received, the previously 
denied claim of service connection for patellofemoral pain 
syndrome in the left knee, including as secondary to service-
connected Achilles tendonitis in each foot with pes planus and 
plantar fasciitis, is reopened; to this extent only, the appeal 
is granted.

Entitlement to service connection for bilateral shin splints, 
including as secondary to service-connected Achilles tendonitis 
in each foot with pes planus and plantar fasciitis, is denied.

Entitlement to a disability rating greater than 20 percent for 
Achilles tendonitis of the right foot with pes planus and plantar 
fasciitis is denied.

Entitlement to a disability rating greater than 20 percent for 
Achilles tendonitis of the left foot with pes planus and plantar 
fasciitis is denied.


REMAND

Having reopened the Veteran's previously denied claim of service 
connection for patellofemoral pain syndrome of the knees, each 
including as secondary to service-connected Achilles tendonitis 
in each foot with pes planus and plantar fasciitis, the Board 
finds that additional development is required before these claims 
can be adjudicated on the merits.  The Veteran has contended that 
he incurred patellofemoral pain syndrome in each of his knees 
during active service.  He has contended alternatively that his 
service-connected Achilles tendonitis in each foot with pes 
planus and plantar fasciitis contributed to or caused his current 
patellofemoral pain syndrome in each of the knees.  

The Board notes again that VA need not conduct an examination or 
obtain a medical opinion with respect to the issue of whether new 
and material evidence has been received to reopen a previously 
denied claim of entitlement to service connection because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Given the Veteran's contentions concerning his 
patellofemoral pain syndrome in each of the knees, and given the 
low threshold for examinations found in McLendon, the Board finds 
that, on remand, the Veteran should be scheduled for VA 
examination(s) which address the direct and secondary service 
connection claims.

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, this appeal is REMANDED for the following actions:

1.  Contact the Veteran and/or his service 
representative and ask them to identify all 
VA and non-VA clinicians who have treated him 
for patellofemoral pain syndrome in each of 
the knees, including as secondary to service-
connected Achilles tendonitis in each foot 
with pes planus and plantar fasciitis, since 
his separation from active service.  Obtain 
all VA treatment records which have not been 
obtained already.  Once signed releases are 
received from the Veteran, obtain all private 
treatment records which have not been 
obtained already.  A copy of any response(s), 
to include a negative reply and/or any 
records obtained, should be included in the 
claims file.

2.  Then, schedule the Veteran for 
appropriate VA examination(s) to determine 
the current nature and etiology of his 
patellofemoral pain syndrome in each of the 
knees.  The claims file must be provided 
to the examiner(s) for review.  Based on a 
review of the claims file and the results of 
the Veteran's physical examination, the 
examiner(s) is asked to opine whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that patellofemoral 
pain syndrome in each of the knees, if 
diagnosed, is related to active service.  
The examiner(s) also is asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
the Veteran's service-connected Achilles 
tendonitis in each foot with pes planus and 
plantar fasciitis caused or aggravated 
(permanently worsened) the Veteran's 
patellofemoral pain syndrome in each of the 
knees beyond the natural progression of this 
disability.  A complete rationale must be 
provided for any opinion(s) expressed.

3.  Thereafter, readjudicate the Veteran's 
claims of service connection for 
patellofemoral pain syndrome in each of the 
knees, including as secondary to service-
connected Achilles tendonitis in each foot 
with pes planus and plantar fasciitis.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


